DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 03/15/2022 the following occurred: Claims 1, 8, and 15 were amended. Claims 1-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, system, and one or more non-transitory computer readable media, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8, and 15 recite receiving one or more enrollment messages including identification information associated with a designated person, the one or more enrollment messages further including contact information identifying one or more individuals with which the designated person has recently come into physical proximity; identifying health status information indicating the presence or absence of one or more medical symptoms associated with the designated person based on text included in the one or more enrollment messages; creating a first database record associated with the designated individual and a designated one of the organizations, the first database record including the identification information and the health status information; creating a second one or more database records, each of the second database records being associated with a respective one of the one or more individuals and the designated organization; creating a third one or more database records, each of the third one or more database records representing a respective linkage between the first database record and each of the second one or more database records; and generating a visual representation of a contact tracing graph for presentation, the visual representation including a first visual component representing of the first database entry, a second one or more visual components representing the second one or more database records, and a third one or more visual components representing the third one or more database records.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention relates “specifically to the representation of interpersonal contacts in a database system” (see: specification page 1, lines 9-10) and allows for “the accurate and efficient use of [public health] information to trace physical connections between people” (see: specification page 4, lines 26-27). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the need for a service for “individuals who are not public health experts may easily perform contact tracing tasks such as collecting health information and contacting individuals who may have been exposed to a disease” (see: specification page 4, line 29, through page 5, line 2). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “via a communication interface at an on-demand database system providing computing services to a plurality of organizations” (claims 1, 8, and 15), “in the on-demand database system” (claim 1, 8, and 15), (claim 7), “on a user interface”/“in a user interface” (claim 1, 5, 8, 12, 15, and 19), “one or more calendar events are imported from a digital calendar associated with the designated person” (claim 2, 9, and 16), “a chat bot communication message in which the designated user communicates with a chat bot via one or more text message, and wherein the first database record is created based at least in part on natural language processing performed on the chat bot communication message” (claim 3, 10, and 17), “wherein the database system is accessible via an on-demand computing services environment providing computing services to a plurality of organizations” (claim 6, 13, and 20), and “One or more non-transitory computer readable media” (claims 15-20) are additional elements that are recited at a high level of generality (e.g., the “communication interface” is configured to receive messages through no more than a statement that said messages are received “via” said communication interface; and similarly, creating is performed “in a user interface” and a visual representation is generated “for presentation on a user interface” with no indication that the additional elements are anything but generically applied to perform the exception; and similarly, the one or more events are merely “imported” from a “digital calendar”; and similarly, the “chat box” is configured though no more than a statement that said chat box “communicates” with a user “via one or more text messages”, and the “natural language processing” is merely “performed on” the communication message) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “One or more non-transitory computer readable media” language is incidental to the instructions stored thereon; and similarly, the “on-demand computing services environment” is literally claimed as an environment and is further incidental to the “computing services” is provides). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 7, lines 3-8, where “In some embodiments, personal information may be gathered in part by natural language processing. For example, one or more recorded voice messages, telephone calls, text messages, or emails may be analyzed to identify personal information about the designated person. As another example, a chat bot may interact with a user via text messages.”
Page 9, lines 10-14, where “In some embodiments, an interaction may be determined based on a data import operation. For example, the designated person's calendar may be shared and imported to identify in--person interactions such as meetings. For at least some events, the calendar information may also be used to identify other individuals present at the event, as discussed with respect to the operation 210.”
Page 16, lines 10-18, where “An on-demand database service, implemented using system 916, may be managed by a database service provider. Some services may store information from one or more tenants into tables of a common database image to form a multi-tenant database system (MTS). As used herein, each MTS could include one or more logically and/or physically connected servers distributed locally or across one or more geographic locations. Databases described herein may be implemented as single databases, distributed databases, collections of distributed databases, or any other suitable database system. A database image may include one or more database objects. A relational database management system {RDBMS) or a similar system may execute storage and retrieval of information against these objects.”
Page 21, lines 25-31, where “Accessing an on-demand database service environment may involve communications transmitted among a variety of different components. The environment :1000 is a simplified representation of an actual on-demand database service environment. For example, some implementations of an on-demand database service environment may include anywhere from one to many devices of each type. Additionally, an on-demand database service environment need not include each device shown, or may include additional devices not shown, in Figures 10A and 108.”
Page 23, lines 12-19, where “In some implementations, the database storage 1056 may be an on-demand database system shared by many different organizations. The on-demand database service may employ a single-tenant approach, a multi-tenant approach, a virtualized approach, or any 15 other type of database approach. Communication with the database storage 1056 may be conducted via the database switch 1052. The database storage 1056 may include various software components for handling database queries. Accordingly, the database switch 1052 may direct database queries transmitted by other components of the environment (e.g., the pods 1040 and 1044) to the correct components within the database storage 1056.”
Page 25, lines 6-11, where “While some of the disclosed implementations may be described with reference to a system having an application server providing a front end for an on-demand database service capable of supporting multiple tenants, the disclosed implementations are not limited to multi-tenant databases nor deployment on application servers. Some 10 implementations may be practiced using various database architectures such as ORACLE®, DB2 by IBM and the like without departing from the scope of present disclosure.”
Page 25, lines 12-31, where “Figure 11 illustrates one example of a computing device, configured in accordance with one or more embodiments. According to various embodiments, a system 1100 suitable for implementing embodiments described herein includes a processor 1101, a memory module 1103, a storage device 1105, an interface 1111, and a bus 1115 (e.g., a PCI bus or other interconnection fabric.) System 1100 may operate as variety of devices such as an app1ication server, a database server, or any other device or service described herein. Although a particular configuration is described, a variety of alternative configurations are possible. The processor 1.1.01 may perform operations such as those described herein. instructions for performing such operations may be embodied in the memory 1103, on one or more non-transitory computer readable media, or on some other storage device. Various specially configured devices can also be used in p1ace of or in addition to the processor 1101. The interface 1111 may be configured to send and receive data packets over a network. Examples of supported interfaces include, but are not limited to: Ethernet, fast Ethernet, Gigabit Ethernet, frame relay, cable, digital subscriber line (DSL}, token ring, Asynchronous Transfer tvfode (ATM), High-Speed Serial Interface (HSSI), and Fiber Distributed Data Interface (FDDI). These interfaces may include ports appropriate for communication with the appropriate media. They may also include an independent processor and/or volatile RAM. A computer system or computing device may include or communicate with a monitor, printer, or other suitable display for providing any of the results mentioned herein to a user.”
Page 25, lines 6-11, where “While some of the disclosed implementations may be described with reference to a system having an application server providing a front end for an on-demand database service capable of supporting multiple tenants, the disclosed implementations are not limited to multi-tenant databases nor deployment on application servers. Some implementations may be practiced using various database architectures such as ORACLE®, DB2® by IBM and the like without departing from the scope of present disclosure.”
Page 26, lines 1-14, where “Any of the disclosed implementations may be embodied in various types of hardware, software, firmware, computer readable media, and combinations thereof. For example, some techniques disclosed herein may be implemented, at least in part, by computer-readable media that indude program instructions, state information, etc., for configuring a computing system to perform various services and operations described herein. Examples of program instructions include both machine code, such as produced by a compiler, and higher-level code that may be executed via an interpreter. Instructions may be embodied in any suitable language such as, for example, Apex, Java, Python, C++, C, HTML, any other markup language, JavaScript, ActiveX, VBScript, or PerL Examples of computer-readable media include, but are not limited to: magnetic media such as hard disks and magnetic tape; optical media such as flash memory, compact disk (CD) or digital versatile disk {DVD); magneto-optical media; and other hardware devices such as read--only memory {"ROM") devices and random-access memory {"RAM") devices. A computer-readable medium may be any combination of such storage devices.”
Page 26, lines 15-20, where “In the foregoing specification, various techniques and mechanisms may have been described in singular form for clarity. However, it should be noted that some embodiments include multiple iterations of a technique or multiple instantiations of a mechanism unless otherwise noted. For example, a system uses a processor in a variety of contexts but can use multiple processors while remaining within the scope of the present disclosure unless otherwise noted.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0058736 to Ghazzaoui in view of U.S. Patent Application Publication 2008/0300922 to Forgue further in view of U.S. Patent Application Publication 2019/0038225 to Leavitt.

As per claim 1, Ghazzaoui teaches a method comprising:
receiving via a communication interface one or more enrollment messages including identification information associated with a designated person, the one or more enrollment messages further including contact information identifying one or more individuals with which the designated person has recently come into physical proximity (see: Ghazzaoui, Fig. 2A-2B; paragraph 16, 28, 36, 48, 108, and 116, is met by login and account contact and personal identification information entry screen, daily test and contact metrics);
identifying health status information indicating the presence or absence of one or more medical symptoms associated with the designated person based on text included in the one or more enrollment messages (see: Ghazzaoui, Fig. 2A-2B; paragraph 16, 28, 36, 48, 108, and 116, is met by login and account contact and personal identification information entry screen, confirmed pathogen or disease status);
creating in the system a first record associated with the designated individual and a designated one of the organizations (see: Ghazzaoui, paragraph 14 and 123-124, is met by analysis based on teams, and in more contained populations and locations, such as in workforces, security or armed forces, small political circles, in senior care facilities, hospitals, workspaces, or any other relatively contained communities in which each member of the community wears a device which participates in the system described herein to track proximity or contacts between individuals and between individuals and things), the first record including the identification information and the health status information (see: Ghazzaoui, Fig. 1 and Fig. 13, and paragraph 12-13 and 29-30, is met by loading into analytic software on the computer or on the internet including in the cloud, and loading into analytic software on the computer or on the internet (in the cloud), or, in one embodiment, the device is wi-fi enabled and uploads data to the cloud immediately as acquired for real-time analytics, table showing contacts);
creating in the system a second one or more records, each of the second records being associated with a respective one of the one or more individuals and the designated organization (see: Ghazzaoui, Fig. 1, and paragraph 14, 108, and 123-124, is met by the system includes both a device as described herein above and at least one second device as described herein above, and preferably, the system includes a plurality of such devices, analysis based on teams, and in more contained populations and locations, such as in workforces);
creating in the system a third one or more records, each of the third one or more records representing a respective linkage between the first record and each of the second one or more records (see: Ghazzaoui, Fig. 1, and paragraph 108, is met data is transmitted by each device is received by a central processing unit which analyzes the data and identifies correlations between pathogen or disease spread and Contact Events measured by each device included in the system); and
generating a visual representation of a contact tracing graph for presentation on a user interface, the visual representation including a first visual component representing of the first database entry, a second one or more visual components representing the second one or more database records, and a third one or more visual components representing the third one or more database records (see: Ghazzaoui, Fig. 11, and paragraph 27 and 48, is met by contact trace graph based on data captured).
Ghazzaoui fails to specifically teach a database system such that the data is created in one or more database records; however, Forgue teaches creating an electronic medical record for the patient in the electronic medical record database (see: Forgue, paragraph 60).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify cloud containing uploaded data as taught by Ghazzaoui to including creating an electronic medical record for the patient in an electronic medical record database as taught by Forgue with the motivation of storing a plurality of electronic medical records comprehensively such that all patient information from both current patients and non-current patients is stored (see: Forgue, paragraph 33).
	Ghazzaoui and Forgue fail to specifically teach an on-demand system where data is received at an on-demand database system providing computing services to a plurality of organizations; however, Leavitt teaches providing on-demand database services to subscribing customer organizations (see: paragraph 3, 44, 122, and 149).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ghazzaoui and Forgue to include providing on-demand database services to subscribing customer organizations as taught by Leavitt with the motivation leveraging the computing functionality of the host organization for subscribing customer organizations (see: Leavitt, paragraph 43).

As per claim 2, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the one or more enrollment messages include a calendar import message in which one or more calendar events are imported from a digital calendar associated with the designated person, and where a first one of the individuals is identified by being included in one of the calendar events (see: Forgue, paragraph 47, is met by imports a date selected from the calendar to a field).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interface for data gathering as taught by Ghazzaoui, Forgue, and Leavitt to including imports a date selected from the calendar to a field as taught by Forgue with the motivation of importing the date to a note (see: Forgue, paragraph 47).

As per claim 4, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein each of the third database records includes a time, a date, a location, and a type of action associated with the physical proximity (see: Ghazzaoui, paragraph 12-13, 90, and 103, is met by data comprising time, location, duration and identity of the individuals or other assets involved in the proximity events are uploaded to the cloud, including who each person wearing the device is, who or what they interacted with, and for how long).

As per claim 5, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the visual representation of the contact tracing graph is presented in a user interface that facilitates communication with and enrollment of the individuals with whom the designated person has recently come into physical proximity (see: Ghazzaoui, Fig. 11, and paragraph 27 and 48, is met by contact trace graph based on data captured).

As per claim 6, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the database system is accessible via an on-demand computing services environment providing computing services to a plurality of organizations, and wherein each of the first database record and the second database records are associated with a designated one of the plurality of organizations (see: Leavitt, paragraph 3, and 149, is met by on-demand environment hosted database technologies).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ghazzaoui, Forgue, and Leavitt to including on-demand environment hosted database technologies as taught by Leavitt with the motivation leveraging the computing functionality of the host organization for subscribing customer organizations (see: Leavitt, paragraph 43).

As per claim 7, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the database system is a multi-tenant database system configured to store information associated with a plurality of organizations, and wherein each of the first database record and the second database records are associated with a designated one of the plurality of organizations (see: Leavitt, paragraph 153, is met by multi-tenant database implementation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ghazzaoui, Forgue, and Leavitt to including on-demand environment hosted database technologies as taught by Leavitt with the motivation leveraging the computing functionality of the host organization for subscribing customer organizations (see: Leavitt, paragraph 43).

Claims 8-9, 11-16, and 18-20 repeat the subject matter of claims 1-2 and 4-7, which have been shown to be fully disclosed by the teachings of the cited prior art as rejected above; as such, claims 8-9, 11-16, and 18-20 are rejected here for the same reasons given in the above rejections of claims 1-2 and 4-7, which are incorporated herein.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0058736 to Ghazzaoui in view of U.S. Patent Application Publication 2008/0300922 to Forgue in view of U.S. Patent Application Publication 2019/0038225 to Leavitt further in view of U.S. Patent Application Publication 2019/0180746 to Diwan.

As per claim 3, Ghazzaoui, Forgue, and Leavitt teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the one or more enrollment messages include a chat bot communication message in which the designated user communicates with a chat bot via one or more text message, and wherein the first database record is created based at least in part on natural language processing performed on the chat bot communication message (see: Diwan, paragraph 20, 21, and 49, is met by natural langue processing, chat bots, text message exchange, and storing user information in a data structure).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interface for data gathering as taught by Ghazzaoui, Forgue, and Leavitt to including natural langue processing, chat bots, text message exchange, and storing user information in a data structure as taught by Diwan with the motivation of freeing up time for the human agents to perform other tasks (see: Diwan, paragraph 15).

Claims 10 and 17 repeat the subject matter of claims 3, which have been shown to be fully disclosed by the teachings of the cited prior art as rejected above; as such, claims 10 and 17 are rejected here for the same reasons given in the above rejections of claims 3, which are incorporated herein.

Response to Arguments
Applicant’s arguments from the response filed on 03/15/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 103 rejections should be withdrawn because “The Office Action cites Ghazzaoui as describing the identification of health status information. However, Ghazzaoui discusses identifying health status and contact tracing information based on electronic communication between near-field electronic devices such as Bluetooth, NFC, and RFID tags {see, e.g., [0010]}. Nowhere does Ghazzaoui describe identifying health status information based on the text of a message. Indeed, the word "text" does not seem to appear in Ghazzaoui at all. Ghazzaoui therefore fails to disclose or suggest "identifying health status information indicating the presence or absence of one or more medical symptoms associated with the designated person based on text included in the one or more enrollment messages," as recited in claim 1.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims are broad as to how the identifying the health status is performed – it is openly “based on” text included in one or more enrollment messages. There is no indication as to how the identifying is performed with this input. Ghazzaoui meets the broad limitation in question. Ghazzaoui teaches a login and account contact and personal identification information entry screen, and this data is utilized to identify daily test and contact metrics for the person in question. Further, the data received via Bluethooth, NFC, and RFID tags is textual data and can be seen displayed and analyzed as text in Ghazzaoui, and Bluethooth, NFC, and RFID are merely communication protocols with which data may be transmitted, and transmitted data is considered a message. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because “Claims 1-20 were rejected under 35 U.S.C. 101. The Applicant respectfully disagrees with this assessment of claims 1-20 as originally presented. Nevertheless, the claims are amended in an effort to expedite prosecution. The Applicant respectfully submits that the claims as amended are patentable under 35 U.S.C. 101.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The on-demand computing services environment had already been considered an additional element and was not previously, nor here now, found to an additional element that renders the invention statutory for the reasons given in the rejection above. The suggestions provided in the interview summary remain relevant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626